

115 HR 5204 IH: Preventing Swatting and Protecting our Communities Act of 2018
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5204IN THE HOUSE OF REPRESENTATIVESMarch 7, 2018Mr. Estes of Kansas introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to penalize false communications to cause an emergency
			 response, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Swatting and Protecting our Communities Act of 2018 or as the Andrew T. Finch Memorial Act of 2018. 2.False communications to cause an emergency response Section 1038 of title 18, United States Code, is amended—
 (1)in subsection (a)(1), to read as follows:  (1)In generalWhoever engages in any conduct with intent to convey false or misleading information—
 (A)under circumstances where such information may reasonably be believed and where such information indicates that an activity has taken, is taking, or will take place that would constitute a violation of chapter 2, 10, 11B, 39, 40, 44, 111, or 113B of this title, section 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2284), or section 46502, the second sentence of section 46504, section 46505(b)(3) or (c), section 46506 if homicide or attempted homicide is involved, or section 60123(b) of title 49; or
 (B)using the mail or any facility or means of interstate or foreign commerce, under circumstances where such information may reasonably be expected to cause an emergency response and the information indicates that conduct has taken, is taking, or will take place that constitutes a crime under State or Federal law or endangers public health or safety or the health or safety of any person,
						shall be fined under this title or imprisoned not more than 5 years, or both. If serious bodily
			 injury results, the defendant shall be fined under this title or
			 imprisoned not more than 20 years, or both, and if death results, the
			 defendant shall be fined under this title or imprisoned for any number of
			 years up to life, or both.; 
 (2)in subsection (b), to read as follows:  (b)Civil actionWhoever engages in any conduct with intent to convey false or misleading information—
 (1)under circumstances where such information may reasonably be believed and where such information indicates that an activity has taken, is taking, or will take place that would constitute a violation of chapter 2, 10, 11B, 39, 40, 44, 111, or 113B of this title, section 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2284), or section 46502, the second sentence of section 46504, section 46505 (b)(3) or (c), section 46506 if homicide or attempted homicide is involved, or section 60123(b) of title 49; or
 (2)using the mail or any facility or means of interstate or foreign commerce, under circumstances where such information may reasonably be expected to cause an emergency response and the information indicates that conduct has taken, is taking, or will take place that constitutes a crime under State or Federal law or endangers public health or safety or the health or safety of any person,
						is liable in a civil action to any party incurring expenses incident to any emergency or
			 investigative response to that conduct, for those expenses.; and
 (3)by adding at the end the following:  (e)DefinitionIn this section, the term emergency response means any deployment of personnel or equipment, order or advice to evacuate, or issuance of a warning to the public or a threatened person, organization, or establishment, by an agency of the United States or a State charged with public safety functions, including any agency charged with detecting, preventing, or investigating crimes or with fire or rescue functions, or by a private not-for-profit organization that provides fire or rescue functions..
			